Citation Nr: 0118711	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.



REPRESENTATION

Appellant represented by:	Horacio A. Villarete



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The appellant claims service from November 1941 to March 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which refused to recognize such service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All relevant evidence necessary for equitable resolution of 
the appeal has been obtained, and the appellant has been 
given notice of the laws applicable to his claim and the 
evidence needed to substantiate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. § 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  

The appellant contends that the RO committed error in 
concluding that he is not a veteran for VA benefits purposes.  
He asserts that he had service during World War II.  In 
support of his claim, the appellant has submitted several 
documents, including documents which purport to be medical 
records from his separation from service, and a certification 
from the Armed Forces of the Philippines dated in June 1967 
which indicates that the appellant was a veteran of the 
United States Armed Forces of the Far East (USAFFE).

Significantly, however, under 38 C.F.R. § 3.203(a), the VA 
may only accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:
    (1) The evidence is a document issued by the service 
department.  A 
copy of an original document is acceptable if the copy was 
issued by the 
service department or if the copy was issued by a public 
custodian of 
records who certifies that it is a true and exact copy of the 
document 
in the custodian's custody; and
    (2) The document contains needed information as to 
length, time and 
character of service; and
    (3) In the opinion of the Department of Veterans Affairs 
the 
document is genuine and the information contained in it is 
accurate.

In the present case, the documents submitted by the appellant 
do not meet the first requirement as they are not documents 
issued by a United States service department.  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements 38 C.F.R. 
§ 3.203 (a), the VA shall request verification of service 
from the service department.  38 C.F.R. § 203(c).  The RO 
previously did this in July 1967.  The service department, 
the United States Army, specifically determined in March 1968 
that the appellant "has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The Court has 
held that findings by a United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board finds that the service department's determination 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. 
at 532.  Accordingly, there is no basis to recognize the 
appellant as a veteran for VA benefits purposes.  



ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

